

115 SRES 253 ATS: Designating the week beginning September 18, 2017, as “National Hispanic-Serving Institutions Week”.
U.S. Senate
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 253IN THE SENATE OF THE UNITED STATESSeptember 13, 2017Mr. Schumer (for Mr. Menendez (for himself, Mr. Cornyn, Mr. Blumenthal, Mr. Booker, Mr. Casey, Ms. Cortez Masto, Mr. Durbin, Mrs. Feinstein, Mr. Kaine, Ms. Duckworth, Mr. Bennet, Mr. Schumer, Mr. Sanders, Mr. Heller, Mr. Nelson, Mr. Rubio, and Mr. Heinrich)) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week beginning September 18, 2017, as National Hispanic-Serving Institutions Week.
	
 Whereas Hispanic-Serving Institutions are degree-granting institutions that have a full-time equivalent undergraduate enrollment of not less than 25 percent Hispanic students;
 Whereas Hispanic-Serving Institutions play an important role in educating many underprivileged students and helping those students attain their full potential through higher education;
 Whereas more than 470 Hispanic-Serving Institutions operate in the United States; Whereas Hispanic-Serving Institutions represent just 13 percent of all nonprofit institutions of higher education, yet serve more than 63 percent of all Hispanic undergraduate students, enrolling, in 2014, more than 1,750,000 Hispanic undergraduate students and more than 86,000 Hispanic graduate students;
 Whereas the number of emerging Hispanic-Serving Institutions, defined as institutions that do not yet meet the threshold of 25 percent Hispanic enrollment but serve a Hispanic student population of between 15 and 24 percent, grew to more than 300 colleges and universities in 2014;
 Whereas Hispanic-Serving Institutions are located in 18 States and the Commonwealth of Puerto Rico and emerging Hispanic-Serving Institutions are located in 33 States and the District of Columbia;
 Whereas Hispanic-Serving Institutions are actively involved in stabilizing and improving the communities in which the institutions are located;
 Whereas Hispanic-Serving Institutions are leading efforts to increase Hispanic participation in the fields of science, technology, engineering, and mathematics;
 Whereas celebrating the vast contributions of Hispanic-Serving Institutions to the United States strengthens the culture of the United States; and
 Whereas the achievements and goals of Hispanic-Serving Institutions deserve national recognition: Now, therefore, be it
	
 That the Senate— (1)recognizes the achievements and goals of Hispanic-Serving Institutions across the United States and in the Commonwealth of Puerto Rico;
 (2)designates the week beginning September 18, 2017, as National Hispanic-Serving Institutions Week; and (3)calls on the people of the United States and interested groups to observe National Hispanic-Serving Institutions Week with appropriate ceremonies, activities, and programs to demonstrate support for Hispanic-Serving Institutions.